Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147596                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  DEUTSCHE BANK NATIONAL TRUST,                                                                     Bridget M. McCormack
           Plaintiff-Appellee,                                                                            David F. Viviano,
                                                                                                                      Justices
  v                                                                 SC: 147596
                                                                    COA: 312769
                                                                    Oakland CC: 2012-009624-AV
  FELIX FELDER,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the July 8, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
           t0127
                                                                               Clerk